No alternative writ of mandamus or prohibition was issued by this court in the present proceeding.
On May 14, 1947, relator filed a precipe in this proceeding, summonses were issued to the sheriffs of Hamilton and Franklin counties, returnable May 26, 1947, and sheriff's returns were made showing personal service on all the respondents on May 16, 1947, which was two days following the day relator's petition alleges the cause in which he was appellant was set for hearing by the Court of Appeals. The judges of the Court of Appeals had held a hearing in the appeal proceeding in that court before being served with summons in the present proceeding in this court.
This court will take into consideration the facts and conditions existing at the time it determines whether to issue a peremptory writ of mandamus. State, ex rel. Apple, v. Penceet al., Board of Education of Shelby County School District,137 Ohio St. 569, 31 N.E.2d 841, approving and followingTrumbull County Board of Education v. State, ex rel. Van Wye,122 Ohio St. 247, 171 N.E. 241, and State, ex rel. Haines, v.Board of Education of Greene County School District, 131 Ohio St. 609,  3 N.E.2d 527.
It appears from the records of this court that, after the petition was filed in the present proceeding in mandamus and prohibition, an appeal as of right and a motion to certify the record were filed in this court from a judgment entered by the three judges of the Court of Appeals for Hamilton county in the case in which present relator was appellant in that court. *Page 456 
The writs sought by the relator will not issue in order to have a determination of questions which have become moot in the Court of Appeals. Miner v. Witt, City Clerk, 82 Ohio St. 237,92 N.E. 21; Hughes v. County Board of Revision of ButlerCounty, 143 Ohio St. 559, 56 N.E.2d 63; and State, ex rel.Snyder, a Taxpayer, v. Board of Elections of Lucas County,146 Ohio St. 556, 67 N.E.2d 322.
The petition of the relator is dismissed.
Petition dismissed.
TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.
WEYGANDT, C.J., not participating.